Exhibit 10.1

LEASE AMENDMENT NO. 11

 

 

THIS LEASE AMENDMENT NO. 11 (this “Amendment”) is made and entered into
effective as of November 9, 2017 (the “Effective Date”) by and between SDCO
GATEWAY COMMERCE I & II, INC., a Delaware corporation (“Landlord”), and REATA
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).  

Recitals:

WHEREAS, by Lease dated with a Lease Reference Date as of May 25, 2006 between
Landlord and Tenant (the “Original Lease”), as amended by Lease Amendment No. 1
dated March 2, 2010 between Landlord and Tenant (the “First Amendment”), Lease
Amendment No. 2 dated May 24, 2010 between Landlord and Tenant (the “Second
Amendment”), Lease Amendment No. 3 dated July 30, 2010 (referenced in subsequent
Amendments as being dated July 1, 2010 and in fact intended to be dated June 30,
2010) between Landlord and Tenant (the “Third Amendment”), Lease Amendment No. 4
dated February 17, 2011 between Landlord and Tenant (the “Fourth Amendment”),
Lease Amendment No. 5 dated May 1, 2011 between Landlord and Tenant (the “Fifth
Amendment”), Lease Amendment No. 6 dated July 7, 2011 between Landlord and
Tenant (the “Sixth Amendment”), Lease Amendment No. 7 dated July 23, 2012
between Landlord and Tenant (the “Seventh Amendment”), Lease Amendment No. 8
dated September 25, 2012 between Landlord and Tenant (the “Eighth Amendment”),
Lease Amendment No. 9 dated June 12, 2013 (the “Ninth Amendment”), and Lease
Amendment No. 10 dated May 26, 2015 (the “Tenth  Amendment”) (which Original
Lease together with the First Amendment, Second Amendment, Third Amendment,
Fourth Amendment, Fifth Amendment, Sixth Amendment, Seventh Amendment, Eighth
Amendment, Ninth Amendment, Tenth Amendment  and all Commencement Date
Agreements executed by Landlord and Tenant in connection therewith are herein
together called the “Lease”), the leased space measuring approximately 34,890
square feet (collectively, the “Premises”), within that part of the Building (as
defined in the Lease) known as Gateway Commerce II (herein so called), at 2801
Gateway Drive, Irving, Texas 75063 was leased to Tenant upon the terms and
subject to the conditions contained in the Lease; and

WHEREAS, Landlord and Tenant have agreed to modify the Lease in the manner
hereinafter appearing.

Agreement:

NOW, THEREFORE, for and in consideration of the foregoing recitals, Ten and
No/100 Dollars ($10.00) in hand paid and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby acknowledge and agree to the following:

1.Recitals; Definitions.  The above Recitals are true and correct and are
incorporated herein by reference.  Capitalized but otherwise undefined terms
herein shall have the meanings set forth for such terms in the Lease.

2.Extension of Term.  Notwithstanding anything to the contrary contained in the
Lease, the Lease Term is extended from its current expiration date of October
31, 2018, so that the same shall expire on October 31, 2020 unless sooner
terminated as provided in the Lease as modified by this Amendment.   As of the
Effective Date, all references to the Term in the Lease shall mean the Term as
extended by this Amendment.  Tenant shall have no further right to extend the
Term of the Lease except only as set forth in Paragraph 6 below.  

 

--------------------------------------------------------------------------------

 

3.“As-Is” Delivery.  Subject to compliance by Landlord with its repair and
maintenance obligations in the Lease, Tenant accepts the Premises for the Term
as extended by this Amendment in its “AS-IS” condition.  Tenant acknowledges
that (a) no representations, express or implied, regarding the condition of the
Premises or the Building have been made by Landlord to Tenant; all implied
warranties with respect to the Premises and the Building, including but not
limited to those of fitness for a particular purpose, are expressly negated and
waived, and (b) Landlord shall not be required to perform any demolition work or
tenant finish work in the Premises or to provide any allowances therefor, except
however that, on or before ninety (90) days after the Effective Date (subject
only to any delay caused by Tenant or any Tenant Entity, or by a force majeure
event outside of the reasonable control of Landlord, including a casualty
event), Landlord will replace, at Landlord’s cost, heating and air conditioning
units numbered RTU 5, RTU 10, RTU 13 and RTU 18 servicing the Premises
(“Landlord’s Work”).  Tenant shall continue to remain responsible for the repair
and, when needed, replacement of the heating and air conditioning systems
servicing the Premises on the terms set forth in the Lease (including the units
hereinabove listed following Landlord’s replacement of the same).      

4.Rent.  Rent shall remain payable as set forth in the Lease through October 31,
2018.  Thereafter and notwithstanding anything to the contrary contained in the
Lease, the Annual Rent and Monthly Installment of Rent for the Premises during
the Term, as extended by this Amendment, shall be as follows:

Period

Rentable Square

Annual Rent

Annual

Monthly

 

 

Footage

Per Square Foot

Rent

Installment of Rent

11/1/2018

10/31/2019

34,890

$18.00

$628,020.00

$52,335.00

11/1/2019

10/31/2020

34,890

$18.50

$645,465.00

$53,788.75

 

All other charges due under the Lease with respect to the Premises including
Tenant’s Proportionate Share of excess Expenses and Taxes over Base Year
(Expenses) and Base Year (Taxes) respectively (as modified by Paragraph 5 below)
, shall remain payable as set forth in the Lease during the remainder of the
Term as extended by this Amendment.  

5.Base Year.  Effective as of November 1, 2018 and continuing for the remainder
of the Term as extended by this Amendment, the Lease shall be is revised so that
(i) Base Year (Expenses) shall be Expenses for January 1, 2019 to December 31,
2019 and (ii) Base Year (Taxes) shall be Taxes for January 1, 2019 to December
31, 2019.  

6.Renewal Option. Tenant shall be allowed a renewal option on the terms more
particularly set forth in Exhibit A attached to this Amendment and made a part
hereof. All other renewal options in the Lease, including as set forth in
Paragraph 12 of the Seventh Amendment, are deleted.

7.Right of First Refusal Option.  Tenant shall be allowed a one-time only right
of first refusal option on the immediately adjacent leasable space on the terms
more particularly set forth in Exhibit B attached to this Amendment and made a
part hereof.  All other right of first refusal options, right of first offer
options, expansion options, or any other similar options previously given under
the Lease, including as set forth in Paragraph 11 of the Seventh Amendment, are
deleted.

8.Landlord Remedies in the Event of a Default.  Section 19.3 in the Original
Lease, as amended, is further amended so that the Concession Amount as therein
defined shall include the aggregate of all amounts expended by Landlord for
Landlord’s Work and for brokers’ commissions payable by reason of this
Amendment.

2



--------------------------------------------------------------------------------

 

9.Tenant’s Authority.  Tenant represents and warrants that Tenant has been and
is qualified to do business in the State of Texas and that the entity has full
right and authority to enter into this Amendment.  Each of the persons executing
this Amendment on behalf of Tenant warrants that such person has been duly
authorized to sign on behalf of Tenant by appropriate actions.

10.Exculpation.  Article 41 of the Original Lease shall apply in full to this
Amendment.

11.Brokerage.  Landlord and Tenant each hereby warrant to the other that it has
not dealt with any broker or agent in connection with the negotiation or
execution of this Amendment, other than Fults Commercial, LLC (representing
Landlord) and Colliers International (representing Tenant).   LANDLORD AND
TENANT SHALL EACH INDEMNIFY THE OTHER AGAINST ALL COSTS, EXPENSES, ATTORNEYS’
FEES, AND OTHER LIABILITY FOR COMMISSIONS OR OTHER COMPENSATION CLAIMED BY ANY
OTHER BROKER OR AGENT CLAIMING THE SAME BY, THROUGH, OR UNDER THE INDEMNIFYING
PARTY IN RESPECT OF THIS AMENDMENT.

12.Ratification.  Landlord and Tenant hereby ratify and affirm the Lease, and
agree that the Lease is and shall remain in full force and effect, except as
expressly amended hereby.

13.Successors and Assigns.  The covenants, conditions, provisions and agreements
contained in this Amendment shall bind Tenant, its successors and assigns and
inure to the benefit of Landlord and its successors and assigns.

14.Counterparts.  This Amendment may be executed in any number of identical
counterparts each of which shall be deemed to be an original and all, when taken
together, shall constitute one and the same instrument.  Landlord shall not be
bound by this Amendment until it has received a copy of this Amendment duly
executed by Tenant and has delivered to Tenant a copy of this Amendment duly
executed by Landlord.

 

[Signature Page Follows]

 

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is hereby executed by Landlord and Tenant as
of the Effective Date.

LANDLORD:

 

SDCO GATEWAY COMMERCE I & II, INC.,

a Delaware corporation

 

 

By: /s/ Kim Boudreau

 

Kim Boudreau, Vice President

 

 

 

TENANT:

 

REATA PHARMACEUTICALS, INC.,

a Delaware corporation

 

 

By: /s/ Jason D. Wilson

 

Jason D. Wilson, Chief Financial Officer

 

 

Signature Page



--------------------------------------------------------------------------------

 

EXHIBIT A

attached to and made a part of Lease Amendment No. 11

dated as of the Effective Date and made between

SDCO Gateway Commerce I & II, Inc. as Landlord, and

Reata Pharmaceuticals, Inc., as Tenant

RENEWAL OPTION

Provided that (i) there has not been a violation of Section 19.9 of the Original
Lease (if Tenant fails to pay Landlord an amount exceeding $2,500.00 on more
than two (2) occasions during the twelve (12) month period immediately preceding
Tenant’s exercise of the renewal option under this Exhibit), (ii) Tenant is not
then in default beyond any applicable cure, grace or notice period at the time
of exercise of the renewal option hereunder permitted, and (iii) Tenant is then
in occupation of at least fifty percent (50%) of the Premises, Tenant shall have
the option to renew the Lease for one (1) additional term of one (1) year
commencing as of November 1, 2020, on the same terms and conditions set forth in
the Lease, except as modified by the terms, covenants and conditions as set
forth below:

(a)If Tenant elects to exercise said option, then Tenant shall provide Landlord
with an irrevocable written notice of exercise of the option no earlier than
November 1, 2019  and no later than February 1, 2020.   Time shall be of the
essence herein so that if Tenant fails to provide such notice, Tenant shall have
no further or additional right to extend or renew the term of the Lease.

(b)The Annual Rent in effect at the expiration of the then Term of the Lease
shall be adjusted to reflect the then current fair market rental for comparable
space in other comparable buildings in the submarket in which the Building is
located, having regard to all allowances and leasing concessions including the
availability of parking and any parking charges therefor as of the date the
renewal term is to commence and taking into account the specific provisions of
the Lease except to the extent hereunder provided.  Landlord shall advise Tenant
of the new Annual Rent and Monthly Installment of Rent for the Premises no later
than thirty (30) days after receipt of Tenant’s written request therefor.  Said
request shall be made no earlier than thirty (30) days prior to the date on
which Tenant may exercise its option under this Exhibit.  Tenant shall have
twenty (20) days from said notification to provide Landlord with written notice
that Tenant accepts or rejects the revised Annual Rent and Monthly Installment
of Rent for the renewal Term.  If Tenant fails to provide such notice, then
Tenant shall be deemed to have waived its option to renew the Lease, and Tenant
shall have no further or additional right to extend the Term of the Lease.  If
Tenant accepts in writing Landlord’s determination of the revised Annual Rent
and Monthly Installment of Rent for the renewal Term then such acceptance shall
be irrevocable; provided, however, that Tenant shall not be deemed to exercise
its option to renew the Lease until Tenant provides Landlord with the written
notice pursuant to paragraph (a) above.  If Tenant, within the 20-day period,
notifies Landlord in writing that it rejects Landlord’s determination of the
Annual Rent and Monthly Installment of Rent for the renewal Term and if the
parties do not agree upon the new revised Annual Rent and Monthly Installment of
Rent for the renewal Term within thirty (30) days of Landlord’s receipt of
Tenant’s notice, then this option shall be of no further force or effect and
Tenant shall have no further or additional right to extend the Term of the
Lease.

(c)The Premises shall be taken by Tenant during the renewal Term, in its “AS-IS”
condition and Landlord shall have no liability to perform any renovation work
nor to provide any improvement allowances therefor unless otherwise agreed upon
in the determination of fair market rental.

KB

JW

 

A-1Initials



--------------------------------------------------------------------------------

 

(d)Upon exercise of this option, Tenant shall execute an amendment to the Lease
prepared by Landlord confirming the exercise of the option and the new Annual
Rent and Monthly Installment of Rent for the Premises during the renewal
Term.  Landlord’s failure to prepare or Tenant’s failure to execute such
amendment shall not affect the validity of the exercise of this option or alter
Tenant’s obligations during the renewal Term as determined hereby.

(e)This option is personal to Reata Pharmaceuticals, Inc. and its Affiliate (as
such term is defined in Section 9.8 of the Original Lease) and cannot be
exercised by any sublessee or other assignee.  This option shall no longer be
effective if Tenant subleases or transfers possession of any portion of the
Premises other than to an Affiliate.  In addition, without limitation on any
other provisions of this Exhibit, this option shall terminate and be of no
further force or effect if (i) Landlord terminates Tenant’s right to possession
due to an Event of Default, or (ii) Tenant, is in occupation of less than fifty
percent  (50%) of the Premises, or (iii) Tenant ceases operating business from
the Premises or vacates the Premises for in excess of thirty (30) days for
reasons other than casualty or approved repairs (notwithstanding that it has
left furniture, fixtures or equipment in the Premises), or (iv) Tenant assigns
or is deemed to have assigned its interest under the Lease, other than to an
Affiliate.  Upon exercise of this renewal option Tenant shall have no further
right to extend the Term of the Lease other than by agreement with Landlord in
its sole discretion.

[Remainder Of This Page Is Intentionally Left Blank]

 

 

KB

JW

 

A-2Initials



--------------------------------------------------------------------------------

 

EXHIBIT B

attached to and made a part of Lease Amendment No. 11

dated as of the Effective Date and made between

SDCO Gateway Commerce I & II, Inc. as Landlord, and

Reata Pharmaceuticals, Inc., as Tenant

 

RIGHT OF FIRST REFUSAL OPTION (ONE TIME ONLY)

 

Subject to and upon the terms and provisions set forth in this Exhibit B,
provided that (i) there has not been a violation of Section 19.9 of the Original
Lease (if Tenant fails to pay Landlord an amount exceeding $2,500.00 on more
than two (2) occasions during the twelve (12) month period immediately preceding
Tenant’s exercise of the right of first refusal option under this Exhibit), (ii)
Tenant is not then in default beyond any applicable cure, grace or notice period
at the time of exercise of the right of first refusal option hereunder
permitted, and (iii) Tenant is then in occupation of at least fifty percent
(50%) of the Premises, Tenant shall have a one-time only right of first refusal
to lease the leasable space located immediately adjacent to the Premises as of
the Effective Date of this Amendment (the “ROFR Space”) exercisable upon receipt
by Landlord and Landlord’s notice to Tenant containing the basic terms (the
“ROFR Notice”) of a bona fide third party offer (the “ROFR Offer”) to lease all
or any part of such ROFR Space (the “Available ROFR Space”) when the same
becomes available for lease on the terms set forth below.

(a)Upon receipt of the ROFR Notice, Tenant shall have a period of five (5)
business days from and after the date of delivery of the ROFR Notice in which to
unconditionally and irrevocably exercise Tenant's right to lease the Available
ROFR Space pursuant to the terms and conditions of the ROFR Offer.  If Tenant
fails or is unable to timely exercise its right hereunder with respect to the
Available ROFR Space, then such right shall lapse, time being of the essence
with respect to the exercise thereof (it being understood that Tenant’s right
hereunder is a one-time right only as to each Available ROFR Space the first
time it is offered to Tenant hereunder), and Landlord may lease all or a portion
of the Available ROFR Space to any other party (the “Prospect”) if there is not
a change in material economic terms and conditions (hereafter defined) as set
forth in the ROFR Offer (Landlord shall not be obligated to lease the Available
ROFR Space to the original offeror under the ROFR Offer), and, if so leased,
Tenant will then have no further rights to the Available ROFR Space which is
thereby fully released from this option. Tenant acknowledges that if Tenant
counteroffers the ROFR Offer, or does not timely deliver Tenant’s unconditional
and irrevocable acceptance of the ROFR Offer, then Landlord shall be at liberty
at any time thereafter in its sole and absolute discretion (even if Landlord has
commenced negotiations with Tenant) to determine that Tenant has waived its
option to take the Available ROFR Space, and Landlord may thereupon lease the
Available ROFR Space to a Prospect as aforesaid.    Landlord must re-offer the
Available ROFR Space to Tenant if, in the Landlord’s subsequent negotiations or
re-negotiations with the Prospect, the average Annual Rent per square foot is
reduced by more than ten percent (10%), if any available tenant improvement
allowance is increased by more than ten percent (10%) per square foot, or if
there is any other change in material economic terms and conditions
(collectively, a “change in material economic terms and conditions”). In the
event of such material economic change, upon receipt of a written notification
Landlord with the terms of such re-offer (the “Re-Offer”), Tenant shall have a
period of five (5) days from and after the date of delivery of the re-offer
notice in which to exercise Tenant’s right to lease the Available ROFR Space
pursuant to the terms and conditions of the Re-Offer, failing which Landlord
shall be at liberty to lease the Available ROFR Space to a Prospect on
substantially the same material economic terms and conditions set forth in the
Re-Offer.  Unless otherwise agreed in writing by Landlord and Tenant’s real
estate broker, in no event shall Landlord be obligated to pay a commission with
respect to any space leased by Tenant under this Exhibit,

KB

JW

 

B-1Initials



--------------------------------------------------------------------------------

 

AND TENANT AND LANDLORD SHALL EACH INDEMNIFY THE OTHER AGAINST ALL COSTS,
EXPENSES, ATTORNEYS’ FEES, AND OTHER LIABILITY FOR COMMISSIONS OR OTHER
COMPENSATION CLAIMED BY ANY BROKER OR AGENT CLAIMING THE SAME BY, THROUGH, OR
UNDER THE INDEMNIFYING PARTY. Such indemnity shall survive the termination of
the Lease.  In no event may Tenant elect to accept only a portion of the
Available ROFR Space offered to Tenant under the ROFR Offer.

(b)If Tenant exercises such option, then effective as of the date Landlord
delivers the Available ROFR Space, the Available ROFR Space shall automatically
be included within the Premises and subject to all the terms and conditions of
the Lease, except as set forth in the ROFR Offer and as follows:

(i)Tenant's Proportionate Share shall be recalculated, using the total square
footage of the Premises, as increased by the Available ROFR Space.

(ii)Unless otherwise set forth in the ROFR Offer, the Available ROFR Space shall
be leased on an “AS-IS”, “WITH ALL FAULTS” basis and Landlord shall have no
obligation to improve the Available ROFR Space or grant Tenant any improvement
allowance thereon.

(iii)Landlord will use reasonable diligence to make the Available ROFR Space
available to Tenant on the date specified in the ROFR Offer.  Landlord shall not
be liable for the failure to give possession of the Available ROFR Space to
Tenant on such date, and such failure shall not impair the validity of the
Lease, or extend the Term, but the rent for the Available ROFR Space shall be
abated until possession is delivered to Tenant and such abatement shall
constitute full settlement of all claims that Tenant might otherwise have
against Landlord by reason of such failure to give possession of the Available
ROFR Space to Tenant on the date originally identified by Landlord.

(c)Within thirty (30) days of Tenant’s acceptance of the ROFR Offer and its
compliance with the terms of this Exhibit, Landlord shall prepare and deliver
and Tenant shall execute an amendment to the Lease confirming the inclusion of
the Available ROFR Space, Tenant’s Proportionate Share, as revised, and the
terms of the ROFR Offer including the Annual Rent and the Monthly Installment of
Rent for the Available ROFR Space and the Lease Term for the Available ROFR
Space; provided however that Landlord’s failure to prepare or Tenant’s failure
to execute such amendment shall not affect the validity of the exercise of the
option or Tenant’s obligations with respect to the Available ROFR Space.

(d)This option is subordinate to all rights of renewal, extension, expansion,
relocation or first offer or refusal rights or any similar rights as to the ROFR
Space in favor of other tenants in the Building as of the Effective Date of this
Amendment.  Tenant acknowledges that this option is also subordinate to
Landlord’s right to negotiate new leases with any occupant of the ROFR Space
pursuant to existing leases or agreements whether or not such leases or
agreements contain rights of renewal, and Landlord shall not be required to
deliver a ROFR Notice to Tenant before consummating any new lease between
Landlord and such occupant for ROFR Space, and Tenant may not exercise its
option hereunder with respect to such ROFR Space.  

(e)This option and Tenant's rights under this Exhibit are personal to Reata
Pharmaceuticals, Inc. and its Affiliate, and cannot be exercised by any
sublessee or other assignee of Tenant.  Without limitation on any other
provisions of this Exhibit, this option shall terminate and be of no further
force or effect if (i) Tenant does not timely and properly exercise the option,
or has declined to lease the Available

KB

JW

 

B-2Initials



--------------------------------------------------------------------------------

 

ROFR Space, (ii) Landlord terminates Tenant's right to possession due to an
Event of Default, (iii) Tenant is in occupation of less than the entire of the
Premises, (iv) Tenant ceases operating business from the Premises for in excess
of thirty (30) days for reasons other than casualty or approved repairs, (v)
Tenant assigns or is deemed to have assigned its interest under this Lease other
than to an Affiliate, (vi) Tenant has advised Landlord in writing that it does
not intend to renew its lease of the Premises upon expiration of the Term, or
(vii) there is less than nine (9) months remaining in the Term and Tenant has
not exercised its renewal option.

[Remainder Of This Page Is Intentionally Left Blank]



 

 

 



KB

JW

 

B-3Initials

